J-S33014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEBORA A. STUBITS, ADMINISTRATRIX            IN THE SUPERIOR COURT OF
OF THE ESTATE OF RICHARD                           PENNSYLVANIA
F. DOMBROWSKI

               v.

GOLDEN GATE NATIONAL SENIOR CARE,
LLC; GGNSC ERIE WESTERN RESERVE,
LP, D/B/A GOLDEN LIVING CENTER-
WESTERN RESERVE; GGNSC HOLDINGS,
LLC; GGNSC EQUITY HOLDINGS, LLC;
GGNSC ADMINISTRATIVE SERVICES,
LLC; GGNSC CLINICAL SERVICES, LLC;
GOLDEN GATE ANCILLARY LLC; GPH
ERIE WESTERN RESERVE LLC; GGNSC
ERIE WESTERN RESERVE GP LLC;
ELIZABETH KACHEL, NHA; DENISE
CURRY, RVP; MILLCREEK COMMUNITY
HOSPITAL; MILLCREEK HEALTHY
SYSTEM

APPEAL OF: GOLDEN GATE NATIONAL
SENIOR CARE, LLC; GGNSC ERIE
WESTERN RESERVE, LP, D/B/A GOLDEN
LIVING CENTER-WESTERN RESERVE;
GGNSC HOLDINGS, LLC; GGNSC EQUITY
HOLDINGS, LLC; GGNSC
ADMINISTRATIVE SERVICES, LLC;
GGNSC CLINICAL SERVICES, LLC;
GOLDEN GATE ANCILLARY, LLC; GPH
ERIE WESTERN RESERVE, LLC; GGNSC
ERIE WESTERN RESERVE GP, LLC;
ELIZABETH KACHEL, NHA; DENISE
CURRY, RVP
                                                 No. 1160 WDA 2015

               Appeal from the Order Entered July 8, 2015
       in the Court of Common Pleas of Erie County Civil Division
                         at No(s): 12386 of 2014
J-S33014-16


BEFORE: GANTMAN, P.J., OLSON, J., and FITZGERALD,* J.

JUDGMENT ORDER BY FITZGERALD, J.:                          FILED MAY 26, 2016

        Appellants, Golden Gate National Senior Care, LLC, et al. (collectively

“Golden Gate”), appeal from the order entered in the Erie County Court of

Common Pleas overruling their preliminary objections seeking to compel

arbitration of their wrongful death and survival actions.1        The claims arise

from the death of Richard F. Dombrowski (“Decedent”), a resident at Golden

Living Center-Western Reserve.

        The trial court found the arbitration agreement signed by Decedent

was not binding upon the non-signatory wrongful death beneficiaries, relying

upon this Court’s decisions in Pisano v. Extendicare Homes, Inc., 77 A.3d
651 (Pa. Super. 2015), Taylor v. Extendicare Health Facilities, Inc., 113
A.3d 317 (Pa. Super. 2015), appeal granted, 122 A.3d 1036 (Pa. 2015), and

Tuomi v. Extendicare, Inc.,           119 A.3d 1030   (Pa.   Super.   2015).2




*
    Former Justice specially assigned to the Superior Court.
1
  See R.R. at 429a. For the parties’ convenience, we refer to the reproduced
record. The order further stated: “Based upon the Stipulation agreed upon
by both counsel at the time of the hearing on July 1st, 2015 to withdraw
[Appellants’] Preliminary Objections B, C, D, E, F and G, said Preliminary
Objections B, C, D, E, F and G are hereby WITHDRAWN.” Id. at 430a.
2
 “Appellants acknowledge that the Taylor and Tuomi decisions are binding
precedent on the trial court.” Appellants’ Brief at 5 n.1.




                                       -2-
J-S33014-16


Additionally, the trial court declined to bifurcate the wrongful death and

survival claims, citing Pa.R.C.P. 213(e).3

        This matter is controlled by Pisano, Taylor, and Tuomi. See Marks

v. Nationwide Ins. Co., 762 A.2d 1098, 1101 (Pa. Super. 2000) (“[W]e

have long held that as long as the decision has not been overturned by our

Supreme Court, a decision by our Court remains binding precedent.”

(citation omitted)). Accordingly, we affirm the trial court’s order overruling

Golden Gate’s preliminary objections based upon Pisano, Taylor, and

Tuomi.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2016




3
    Rule 213 provides:

           A cause of action for the wrongful death of a decedent and
           a cause of action for the injuries of the decedent which
           survives his or her death may be enforced in one action,
           but if independent actions are commenced they shall be
           consolidated for trial.

Pa.R.C.P. 213(e).



                                     -3-